This was a taxpayers' suit to restrain the unlawful payment of public funds to John P. Rice, who, it was alleged, had been elected by defendant Board as tax collector of Madison County without authority of law. From an order holding the attempted election of Rice illegal and restraining defendant Board from paying the salary of the office to him, the defendant appealed.
The facts upon which the order appealed from was based are the same as those fully set out in State ex rel. Hill v. Ponder and Rice, ante, 58. In that case the title to the public office of tax collector of Madison County was directly in issue, and it was there adjudicated that Roy Wade Ponder was the duly elected tax collector in and for Madison County, and that the attempted election of John P. Rice by defendant Board was without authority and of no effect. Hence the order of the court below restraining defendant Board from making payment of public funds to John P. Rice as tax collector must be
Affirmed. *Page 64